DETAILED ACTION
Applicant’s response, filed 26 May 2022 has been fully considered. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 May 2022 has been entered.

Status of Claims
Claims 3, 10, and 27 are cancelled.
Claims 1-2, 4-9, 11-26, and 28-29 are pending.
Claims 1-2, 4-9, 11-26, and 28-29 are rejected.

Priority
The effective filing date of the claimed invention 2010 Nov. 30.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 31 Dec. 2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the list of cited references was considered in full by the examiner.

Claim Interpretation
Claims 1 and 21-22 recite “…an amount of the chromosomal aberrations in the organisms has increased”. The specification discloses the amount of aberrations can refer to the amount of aberration in one or more regions or the amount of chromosomal regions exhibiting an aberration [0174]. Therefore, the limitation will be interpreted to mean an amount of aberration in the chromosomal regions or the number of regions exhibiting an aberration has increased. 
Claims 2, 18, and 19 recite a “threshold value”, which is discussed in paragraph [0055] of the specification. The term is interpreted to mean a value above or below which a particular classification applies.
Claim 15 recites a “size distribution” which is discussed in paragraph [0054] of the specification. The term is interpreted to mean any one or a set of values that represent a length, mass, weight or other measurement of the size of molecules.
Claim 15 recites a “statistical value”. The specification discloses the statistical value can include any average, mean, median, or a total length of fragments below a cutoff value which can be divided by a total length of all fragments in paragraph [0054] of the specification. The term “statistical value” is interpreted to be any value that describes a set of data.

Claim Rejections - 35 USC § 112 (pre-AIA ), first paragraph
The rejection of claims 1-2, 4-9, 11-26, and 28-29 under 35 U.S.C. 112 (pre-AIA ), first paragraph, in the Office action mailed 27 Dec. 2021 has been withdrawn in view of claim amendments received 26 May 2022.
The rejection of claim 3 under 35 U.S.C. 112 (pre-AIA ), first paragraph, in the Office action mailed 27 Dec. 2021 has been withdrawn in view of the cancellation of this claim received 26 May 2022.

Claim Rejections - 35 USC § 112 (pre-AIA ), second paragraph
The rejection of claims 5-6 under 35 U.S.C. 112 (pre-AIA ), second paragraph, in the Office action mailed 27 Dec. 2021 has been withdrawn in view of claim amendments received 26 May 2022.
The following is a quotation of 35 U.S.C. 112 (pre-AIA I), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2, 4-9, 11-26, and 28-29 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. This rejection is newly recited and/or newly recited and necessitated by claim amendment.
Claims 1 and 21-22, and claims dependent therefrom, are indefinite for recitation of “…c) … wherein determining whether the amount has increased comprises determining, for each of the one or more non-overlapping chromosomal regions, a change in a numerical value for the classification between two times of the plurality of times, the numerical value for the classification reflecting a difference between the respective value and the reference value for each of the one or more chromosomal regions at each of the plurality of times”. Therefore, the claims recite a determining, for each chromosomal region, a change in a numerical value between two times of the plurality of times, but then recite the numerical change reflects a difference for each of the one or more chromosomal regions at each of the plurality of times. First, because the claims recite determining a numerical value for the classification for each chromosomal region, it is unclear if “the numerical value for the classification” in the “reflecting a difference” limitation is intended to refer to each of the numerical values, or a single numerical value for one of the chromosomal regions. Furthermore, it is unclear if the determined change in a numerical value for the classification is intended to be determined between two times of the plurality of times, or if the numerical value should be determined at each of the plurality of times based on the limitation “…the numerical value for the classification reflecting a difference…at each of the plurality of times”. As such, the metes and bounds of the claims are unclear. For purpose of examination, the claims are interpreted to mean that a change in a numerical value is determined between two times of the plurality of times, and that each numerical value reflects a difference between the respective value and the reference value for the respective chromosomal region at a respective time of the two times. 
Claim 2 is indefinite for recitation of “…comparing the change in the numerical value to a threshold value…”. Claim 1, from which claim 2 depends, recites “…determining, for each of the one or more non-overlapping chromosomal regions, a change in a numerical value for the classification…”. Therefore, it is unclear if “the change in the numerical value…” in claim 2 is intended to refer to the change in the numerical value for each of the one or more non-overlapping chromosomal regions, or a single change in the numerical value for one of the one or more non-overlapping chromosomal regions. If Applicant intends for “the change in the numerical value” in claim 2 to refer to the change in the numerical value for a single non-overlapping chromosomal region, it is further unclear which region the change in the numerical value is intended to refer to. As such, the metes and bounds of the claim are unclear. For purpose of examination, “the change in the numerical value” is interpreted to refer to the change in the numerical value for one of the one or more non-overlapping chromosomal regions. 
Claim 5 is indefinite for recitation of “The method of claim 4, further comprising: at each of the plurality of times: determining an amount of chromosomal regions classified as exhibiting a deletion or an amplification, wherein a numerical change between the amounts of chromosomal regions classified as exhibiting a deletion or an amplification at the two times is used to further determine whether the amount of chromosomal aberrations in the organism has increased, thereby monitoring a progress of the disease in the organism”. Examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are: "wherein" clauses. See MPEP 2111.04. In this case, it is unclear if the wherein clause “…wherein a numerical change between the amounts of chromosomal regions classified as exhibiting a deletion or an amplification at the two times is used to further determine whether the amount of chromosomal aberrations in the organism has increased” recites an intended use of the determined amount of chromosomal regions classified as exhibiting a deletion or an amplification, or if the claim intends to require an additional step of using a numerical change between the amounts to further determine whether the amount of chromosomal aberrations in the organism has increased. As such, the metes and bounds of the claim are unclear. For purpose of examination, the claim is interpreted to require using a numerical change between the amounts at the two times to further determine whether the amount of chromosomal aberrations in the organism has increased. 

Response to Arguments
Applicant's arguments filed 26 May 2022 regarding 35 U.S.C. 112, second paragraph at pg. 10, para. 5 to pg. 11, para. 3 have been fully considered but they are not persuasive because they do not pertain to the new ground of rejection under 35 U.S.C. 112, second paragraph set forth above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-2, 4, 7-9, 11-23, 25-26, and 28-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rava et al. (US20110245085 A1, effectively filed 19 Jan. 2010 based on priority to provisional application No. 61/296,358; previously cited) in view of Sanborn et al. (US20120059670 A1, effectively filed 25 May 2010 based on priority to provisional application No. 61/396,356; previously cited) and Chou et al. (Clinical implications of minimal residual disease monitoring by quantitative polymerase chain reaction in acute myeloid leukemia patients bearing nucleophosmin (NPM1) mutations, 2007, Leukemia, 21, pg. 998-1004; newly cited). This rejection is newly recited and necessitated by claim amendment.
Regarding claims 1, 21, and 22, Rava et al. shows a method for determining copy number variation (i.e. chromosomal aberrations) in plasma samples from a person with cancer which comprises qualified cell-free nucleic acid molecules (i.e. normal) and cell-free test nucleic acid molecules (i.e. potentially associated with disease) ([0024], [0055]-0056], [0134]).
Rava et al. disclosing identifying all chromosomes of a reference genome, wherein each chromosome includes a plurality of loci and is non-overlapping with other chromosomes ([0098];[0185]). Rava et al. further shows the chromosome region can include at least 5 kb (Table 9). 
Rava et al. discloses for samples obtained at different stages of a disease in an individual (i.e. at each of different times) [0122], performing the following steps. 
Rava et al. discloses mapping (i.e. identifying a location of) all sequence reads from cell-free DNA to all regions (e.g. all chromosomes) of the reference genome ([0098];[0112]), such that sequence reads that map to the regions (i.e. a respective group of nucleic acid molecules) are identified [0114], and reads are uniquely mapped to the reference genome [0113], which shows identifying a respective group of cell-free nucleic acid molecules as being from the chromosomal region based on the identified locations, and the cell-free nucleic acid molecules including at least one nucleic acid molecule located at each of the plurality of loci (i.e. uniquely mapped) of the chromosomal region. 
Rava et al. discloses, for each region, calculating a test sequence dose (i.e. a respective value) based on the reads mapped to the sequence of interest (i.e. the respective group of cell-free nucleic acid molecules) ([0114]-[0115]), which defines the ratio of the sequence tag density for the sequence of interest to a normalizing sequence (i.e. a property of the cell-free nucleic acid molecules of the respective group) ([0114]-[0115]; Figure 1)
Rava et al. discloses comparing the test sequence dose (i.e. the respective value) to a threshold value (i.e. a reference value) to determine the presence of a copy number variation (i.e. a classification) of the sequence of interest (i.e. the one or more chromosomal regions) ([0016]-[0118]). 
Rava et al. shows determining a copy number variation (i.e. a numerical value) ([0117]), which reflects a difference between the sequence tag density of the sequence of interest in the test sample (i.e. the respective value) and the sequence tag density of a normalizing sequence in the test sample (i.e. the reference value) ([0115]; Fig. 1).
Further regarding claim 21, Rava et al. discloses a computer readable product comprising a computer readable medium with instructions for carrying out the method [0141]-[0142].
Further regarding claim 22, Rava et al. discloses the method can by carried out be a computer processing system, which necessarily comprises one or more processors [0147]-[0148].
Regarding claim 4, Rava et al. shows the one or more non-overlapping chromosomal regions can include all chromosomes (i.e. a plurality of chromosome regions) [0098].
Regarding claim 7, Rava et al. shows the threshold values (i.e. reference values) are obtained from a standard deviation values from a plurality of qualified sequence doses [0116], which are determined from the qualified (i.e. normal) samples [0103]-[0105] and are normal for the sequence of interest (e.g. not aneuploidy) [0056].
Regarding claim 9, Rava et al. shows the copy-number variations (i.e. chromosomal aberrations) can be caused by cancerous tumors, which contribute DNA into plasma (i.e. cell free nucleic acids) ([0131]-[0133]).
Regarding claim 11, Rava et al. shows that sequence reads are aligned to a reference genome ([0102], [0163]).
Regarding claim 13, Rava et al. shows the cell-free nucleic acids in the test sample (i.e. the respective group of nucleic acid molecules) are aligned to the reference genome, which includes the chromosomal region [0114].
Regarding claim 14, Rava et al. shows counting the number of test sequence tags mapped to a sequence of interest [0114], which is compared to the reference value and used for determining a classification of copy number variation ([0115]-[0117]; Fig. 1), which shows the respective value is a number of nucleic acid molecules in the respective group (i.e. the test nucleic acid molecules).
Regarding claim 15, Rava et al. shows counting the number of test sequence tags mapped to a sequence of interest and normalizing the counts to the length of a sequence of interest (i.e. a size distribution; e.g. a value that represents lengths of molecules corresponding to a particular group) to obtain a normalized value of a size distribution [0114], which is then compared to the reference value and used for determining a classification of copy number variation ([0015]-[0117]; Fig. 1).
Regarding claims 16 and 17, Rava et al. shows the respective value can be a test sequence dose determined by normalizing the count of sequenced tags aligning to a sequence of interest by dividing by the count of sequenced tags aligned to a normalizing sequence (i.e. a reference region) ([0114]-[0117]; Fig. 1). 
Regarding claim 18, Rava et al. shows the reference value is a threshold value that is derived from a plurality of sequence doses ([0116]; Fig. 1), which is determined from the plurality of qualified (i.e. normal) samples [0103]-[0105].
Regarding claim 19, Rava et al. shows a ratio between the sequence tag density for the sequence of interest in the test sample (i.e. a respective value) and the sequence tag density of a normalizing sequence in the test sample (i.e. a reference value) [0114]-[0115], and comparing the ratio to a threshold value to determine whether copy number variation exists [0116]-[0117], which is based on a statistical difference, wherein a sample is classified as “no call” if a diagnosis cannot be made with confidence [0019] (i.e. for determining a statistically significant deviation).
Regarding claim 20, Rava et al. shows the disease can be cancer [0024].
Regarding claim 23, Rava et al. shows the sequence tags can include at least 3x106 sequence tags, which is within the range of at least 60,000 sequence tags [0113]. See MPEP 2131.03 I. with regard to the anticipation of ranges.
Regarding claim 25, Rava et al. shows the plurality of chromosomal regions can all chromosomes and include (i.e. span) the entire reference genome [0098].
Regarding claim 26, Rava et al. shows the biological samples includes plasma, saliva, tears, ascetic fluid, urine, or serum ([0112];[0121]).
Regarding claim 28, Rava et al. shows the chromosome segments can be Chr11: 81000082-103000103 and Chr5: 13000014-33000033, which each include at least 500 kb (Table 9).
Regarding claim 29, Rava et al. shows isolating (i.e. extracting) cell-free nucleic acids from the biological sample at the plurality of times ([0122]; [0125])

Rava et al. does not disclose the following limitations:
Regarding claims 1 and 21-22, Rava et al. does not disclose determining whether an amount of the chromosomal aberrations in the organism has increased, wherein determining whether the amount has increased comprises, for each of the one or more non-overlapping chromosomal regions, determining a change in a numerical value for the classification between the two times of the plurality of times. However, Rava et al. discloses the method can be used for monitoring metastatic progression in cancer patients ([0002], that for many solid tumors, the process from initiation to metastasis occurs through the accumulation of several genetic aberrations (i.e. an increase in the amount of chromosomal aberrations in the organism) ([0133]). Rava et al. further discloses gene amplification is a common mechanism leading to upregulation of gene expression in dominant acting genes associated with cancer, including a plurality of regions whose amplification is associated with cancer ([0136]). Accordingly, Rava et al. suggests determining whether an amount of chromosomal aberrations in the organism has increased based on copy number changes. 
Regarding claim 2¸ Rava et al. does not show determining whether the amount has increased further comprises: comparing the numerical change to a threshold value, thereby determining whether the amount of the chromosomal aberrations in the organism has increased. 
Furthermore, these limitations were known in the art before the effective filing date of the claimed invention, as shown by Sanborn et al. and Chou et al. 
Regarding claims 1 and 21-22, Sanborn et al. discloses a method for monitoring and tracking changes in a patient’s DNA during and following a clinical treatment regime (i.e. at two time points) (Abstract), and discloses that the DNA changes include copy number variations in a plurality of genomic regions ([0015]; [0043]; [0101-[0102]). Sanborn et al. further discloses sequencing samples corresponding to a matched normal, tumor, and relapse and searching for changes specific only to the relapse sample to identify changes in the relapse tumor from the original tumor ([0093]). Accordingly, Sanborn determining, for each of a plurality of regions, changes in copy number variations (i.e. a classification) between two time points (e.g. tracking copy number changes in a patient’s DNA before and after relapse). Sanborn et al. further discloses that patient prognosis and treatment response prediction can be improved by stratification of cancers based on genomic characteristics of the tumor gathered at the time of diagnosis as well as during subsequent clinical follow-ups ([0004]; [0074]).
Regarding claims 1-2 and 21-22, while Sanborn et al. does not explicitly disclose determining the change in copy number variation between two times is by determining a change in a numerical value for the classification, wherein the numerical value reflects a difference between the respective value and the reference value for the classification, Chou et al. discloses a method for monitoring copy numbers in cancer patients (Abstract), including determining a change in copy number (i.e. a change in a numerical value for the classification) in a patient before and after treatment (Figure 6, e.g. reduction in copy number of gene in patients before and after treatment). Chou et al. further discloses determining a statistically significant increase in the copy number change (i.e. the change in the numerical value) by comparing the change to a threshold value (Abstract, e.g. P<0.0001), as recited in claim 2. Chou et al. further discloses that monitoring copy number is valuable in predicting prognosis (pg. 1003, col. 1, para. 1). It is further noted the numerical value of a copy number in Chou et al. corresponds to the copy number (i.e. numerical value) in Rava et al.([0117]), which reflects a difference between the sequence tag density of the sequence of interest in the test sample (i.e. the respective value) and the sequence tag density of a normalizing sequence in the test sample (i.e. the reference value) ([0115]; Fig. 1).
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method of Rava et al. to have determined whether an amount of chromosomal aberrations increased, as suggested by Rava et al. ([0002]; [0133])) by determining changes in the DNA of a patient, including copy number changes at each of a plurality of regions, between two time points, as shown by Sanborn et al. ([0015]; [0043]; [0101-[0102]). One of ordinary skill in the art would have been motivated to combine the methods of Rava et al. and Sanborn et al. to stratify the tumor of a patient based on information gathered at diagnosis and during follow-ups to improve patient prognosis and treatment response prediction, as shown by Sanborn et al. ([0004]; [0074]). This modification would have had a reasonable expectation of success because Rava et al. discloses the method can be used for monitoring metastatic progression in cancer patients ([0002]), and discloses that for many solid tumors, the process from initiation to metastasis occurs through the accumulation of several genetic aberrations, including amplifications ([0133]; [0136]), such that the method of tracking DNA changes of Sanborn is applicable to the method of Rava et al. 
It would have been further prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method made obvious by Rava et al. in view of Sanborn et al., to have specifically determined a change in a numerical value (e.g. the copy number) for the classification for a chromosomal region and to have compared the change to a threshold value, as shown by Chou et al. (Figure 6; Abstract). One of ordinary skill in the art would have been motivated to combine the method of Rava et al. in view of Sanborn et al. with the method of Chou et al. in order to improve prognosis prediction in cancer, as shown by Chou et al. (pg. 1003, col. 1, para. 1), given Rava discloses the detection of copy number variations can be used to monitor metastatic progression in cancer patients (Abstract; [0002]). This modification would have had a reasonable expectation of success because Rava et al. discloses that gene amplification (i.e. increases in copy number) is a common mechanism leading to upregulation of gene expression in dominant acting genes associated with cancer, and discloses a plurality of regions whose amplification is associated with cancer ([0136]), such that the method of determining changes in copy numbers between two time points could be applied to the copy numbers of regions in Rava et al. 

Regarding claim 8, Rava et al. does not disclose the determining first haplotype and a second haplotype for normal cells of the organism at a first chromosomal region of the one or more non-overlapping chromosomal regions, the first chromosomal region including a first plurality of loci, wherein the first and second haplotypes are heterozygous at each of the first plurality of loci, wherein the respective value of the first chromosomal region is obtained from a first group of nucleic acid molecules identified as being from a first haplotype, and wherein the reference value of the first chromosomal region is obtained from a second group of nucleic acid molecules identified as being from the second haplotype. 
Regarding claim 12, Rava et al. does not disclose the respective group comprises cell-free nucleic acid molecules that correspond to the sequenced tags that align to a particular haplotype of the chromosomal region.
However, these limitation were known in the art at the time of the effective filing date of the invention, as shown by Sanborn et al.
Regarding claims 8 and 12, Sanborn et al. shows a method for generating allele-specific copy numbers which includes determining positions with heterozygous genotypes in germline sequencing data (i.e. for normal cells at a first region with a plurality of loci), determining read counts for each of the two alleles (i.e. first and second groups of nucleic acid molecules), and using the read counts of the two alleles to calculate allele-specific copy number (i.e. the respective and reference value). Sanborn et al. further shows the allelic imbalances are used to phase all heterozygous positions in the imbalanced regions to construct haplotypes (i.e. a first haplotype and a second haplotype) ([102]-[105]). Sanborn et al. further shows having allele-specific copy number data enables the identification of potentially disease-causing alleles as those that are either amplified or not deleted in the tumor ([0103])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method made of Rava et al. to have collected allele data for computing allele-specific copy numbers, as shown by Sanborn et al ([0102]-[0105]), to arrive at the method of claims 8 and 12. One of ordinary skill in the art would have been motivated to combine the method of Rava et al. with the method of Sanborn et al. to enable the identification of potentially disease-causing alleles as those that are either amplified or not deleted in the tumor, as shown by Sanborn et al ([0103]). This modification would have a reasonable expectation of success because the sequence data collected for copy number variations in Rava et al. necessarily comprises reads of each allele of a locus, such that the method of Sanborn et al. is applicable to the data of Rava et al.
Therefore, the invention is prima facie obvious.

Claims 5-6 and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rava et al. in view of Sanborn et al. and Chou et al., as applied to claim 4 above, and further in view of Hicks et al. (WO 2008/016374 A2; previously cited). This rejection is newly recited and necessitated by claim amendment.
Regarding claim 5, Rava et al. in view of Sanborn et al. and Chou et al., as applied to claim 4 above, does not show determining an amount of chromosomal regions classified as exhibiting a deletion or an amplification, including a numerical change between the amounts of chromosomal regions classified as exhibiting a deletion or an amplification, thereby monitoring a process of the disease in the organism.  
Regarding claim 6, Rava et al. in view of Sanborn et al. and Chou et al., as applied to claim 4 above, does not show the monitoring of claim 5 comprises determining a stage of the disease, determining whether the disease has reappeared, or determining whether a treatment has worked. 
Regarding claim 24, Rava et al. in view of Sanborn et al. and Chou et al., as applied to claim 4 above, does not show the number of the plurality of chromosomal regions is at least 3000. 
However, these limitations were known in the art at the time of the effective filing date of the invention, as shown by Hicks et al. 
Regarding claim 5, Hicks et al. shows generating a genomic perturbation index from a genomic profile as a measure of the number of discrete segments showing copy number variations (i.e. determining an amount of chromosomal regions classified as exhibiting a deletion or an amplification) ([0080], [0103]-[0105]), and using the genomic perturbation index to associate clinical information about the patient’s tumor, including metastatic progression [0080];[0099]. Hicks et al. further shows as the genomic perturbation index value increases (i.e. a numerical change in the amounts of chromosomal regions exhibiting a deletion or amplification), the relative risk of a patient increases (FIG. 19). Hicks et al. further shows the perturbation index can be used to enhance the accuracy of the assessment of the probable outcome for various individuals, even for individuals having substantially different genetic backgrounds ([0104];[0113];[0119]).
Regarding claim 6, Hicks et al. further shows the perturbation index can be used to determine disease or patient behavior representative of outcomes, including tumor stage (i.e. a stage of the disease) ([0099]; claims 2 and 24).
Regarding claim 24, Hicks et al. further discloses the genomic profile comprising the discrete segments showing copy number variations comprises copy number segments (i.e. regions) at a resolution of 5 kilobases (kb) across chromosomes 1-22  ([0011]; [0084], e.g. the segmented profile is at a resolution of 5 kb or less; Fig. 2-3), which includes at least 3000 regions given chromosomes 1-22 include more than 15 megabases (e.g. 5 kb x 3,000 segments = 15 megabases), as evidenced by Rava et al., which discloses an embodiment using 20 megabase segments in the human genome ([0185]). Hicks further discloses that using a high resolution of genomic analysis may lead to the discovery of new genes involved in the disorder of interest ([0003]).
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method made obvious by Rava et al. in view of Sanborn et al. and Chou et al., as applied to claim 4 above, to have determined an amount of chromosomal regions classified as exhibiting a deletion or an amplification, including a numerical change between the amounts of chromosomal regions exhibiting an amplification or deletion at the two times, as shown by Hicks et al. ([0080], [0103]-[0105]) for determining whether the amount of chromosomal aberrations in the organism has increased. One of ordinary skill in the art would have been motivated to combine the method of Rava et al. in view of Sanborn et al. and Chou et al., with the method of Hicks et al. to use the amount of chromosomal regions (e.g. the perturbation index) to enhance the accuracy of the assessment of the probable outcome for various individuals with diverse genetic backgrounds, as shown by Hicks et al ([0104];[0113];[0119]). This modification would have had a reasonable expectation of success because the perturbation index shown by Hicks is a measure of the amount of chromosomal aberrations, and Rava et al. ([0133]) already shows metastatic progression is due to the accumulation of chromosomal aberrations.
It would have been further prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method made obvious by Rava et al. in view of Sanborn et al. and Chou et al., as applied to claim 4 above, to have determined a stage of the disease using the amount of chromosomal regions exhibiting a deletion or amplification (e.g. the perturbation index), as shown by Hicks et al. ([0099]; claims 2 and 24). One of ordinary skill in the art would have been motivated to further combine the method of Rava et al. in view of Sanborn et al. and Chou et al., with the method of Hicks et al. to facilitate effective therapeutic intervention using the associations between amplifications and/or deletions and the stage of cancer, as shown by Rava et al. ([0139]). This modification would have a reasonable expectation of success because Rava et al. already suggests determining cancer stage by analyzing amplifications and/or deletions.
It would have been further prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method made obvious by Rava et al. in view of Sanborn et al. and Chou et al., as applied to claim 4 above, to have determined the copy number for at least 3000 genomic segments, as shown by Hicks et al. ([0011]; [0084], Fig. 2-3). One of ordinary skill in the art would have been motivated to further combine the method of Rava et al. in view of Sanborn et al. and Chou et al., with the method of Hicks et al. to perform the genomic analysis at a high resolution, leading to the discovery of genes involved in the disorder of interest, as shown by Hicks et al. ([0003]). This modification would have had a reasonable expectation of success because Rava et al. also discloses determining copy number variations in genomic segments. 
Therefore, the invention is prima facie obvious.

Conclusion
No claims are allowed.
Claims 1-2, 4-9, 11-26, and 28-29 are patent eligible for the reasons discussed in the Office action mailed 27 Dec. 2021.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN L MINCHELLA whose telephone number is (571)272-6485.  The examiner can normally be reached on 7:00 - 4:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAITLYN L MINCHELLA/Examiner, Art Unit 1631